OPINION
BY .THE COURT:
Submitted on motion of defendant-appellee, the Prudential Insurance Company of America, to dismiss the appeal for failure of plaintiff-appellant to observe Rule VII of the Court of Appeals providing that briefs, assignments of error and bills of exceptions shall be filed within fifty days after filing the notice of intention to appeal. The briefs of appellant were *414filed out of rule, but it is suggested that because of press of business an emergency was created which made it difficult to conform to the rule.
Decided July 11, 1944.
We have, without exception, for several years enforced Rule VII and find that requirement of strict compliance therewith is salutary in expediting the adjudication of appeals on questions of law. Obviously, if the enforcement of the rule is to be yielded upon a showing of counsel of rush of business the rule would soon be without effect, for two reasons: first, many counsel who practice in this Court are confronted with an emergency because of stress of business; and, second, it would be impossible to refute such a claim even though it had insufficient basis in fact.
We have on many occasions called the attention of counsel to the proper procedure if they find that the time within which they are required to file briefs under Rule VII is about to elapse. Almost without exception this Court will extend the time within which briefs may be filed, if the application for such extender is made within rule.
We do not find good cause shown for the failure of the appellant to observe Rule VII.
The appeal will, therefore, be dismissed.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.